MEMORANDUM **
Rafael Hernandez-Talavera appeals from his sentence imposed following his guilty plea conviction for distribution of *911cocaine, in violation of 21 U.S.C. 841 § (a)(1) and 18 U.S.C. § 2. We dismiss the appeal.
When Talavera entered into the plea agreement with the government, he waived his right to appeal “from the conviction and sentence unless the sentence imposed exceeds the statutory maximum or the court imposes an upward departure from the applicable guideline range.” Talavera’s sentence does not exceed the statutory maximum and the court did not impose an upward departure. His appeal waiver is enforceable and deprives us of jurisdiction. See United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.